Citation Nr: 0602646	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-31 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the RO.  

The veteran testified at a local hearing before a Decision 
Review Officer in February 2004.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty.  

2.  No event reported to be a stressor that happened during 
service can be independently verified based on the evidence 
of record due to the failure on the veteran's part to respond 
to a request for information in support of his claim.  

3.  A diagnosis of PTSD due to any stressor during the 
veteran's period of active service is not sustainable.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in April 2002, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  In 
May 2002, the RO requested the veteran to complete a stressor 
questionnaire form, in conjunction with his PTSD claim.

In the August 2003 Statement of the Case and the January 2005 
Supplemental Statement of the Case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The veteran's service medical records are negative for any 
complaints or findings referable to a psychiatric condition.  

In a January 2002 statement, the veteran stated that, within 
30 days of his enlistment, his father had passed away, and he 
attended the funeral.  The veteran stated that, when he 
returned to his platoon, he was not accepted because he was 
considered a "new platoon reject/dropout."  He reported 
that he overcame the mental abuse.  He indicated that, during 
training, he saw a private killed by a grenade.  He also 
stated that, in the fall of 1975, a friend was murdered in a 
racial incident off base.  

The veteran reported that, while on duty, he walked out to 
the flight line and heard crying.  An ejection seat tech had 
gotten his head caught in between the canopy and the plane.  
The veteran stated that when the tech was extricated, his 
head was the size of a melon.    

The veteran also reported that, while at an air show in 
Arizona, he witnessed a member of the "repelling" team 
"separate" both kneecaps because he fell too fast and too 
far.  

While stationed in Okinawa, the veteran stated that another 
marine had raped a young Japanese woman, and all the marines 
were "targeted," "hunted" and some were beaten.  He also 
indicated that several helicopters crashed, and one of his 
superiors died in a crash.  He stated that he witnessed a 
crash in which the pilots died right before his eyes.  He 
stated that he ran to help the pilots, and the plane was cut 
in pieces, the ejection seat was outside the plane, and the 
pilot, who was barely alive, pointed to his cut-off arm and 
said to give his wife his ring.  

A Mental Status Exam dated February 2002 indicates that the 
veteran reported having no combat service, but reported 
witnessing a plane crash with fatalities in Japan, and being 
in an emergency landing situation in a helicopter.  

It was noted that a Post Traumatic Stress Diagnostic Scale 
(PDS) was administered to assess the presence of PTSD and the 
level of severity of any PTSD symptoms.  The PDS indicated 
that the veteran clearly met the criteria for PTSD related to 
his military experiences (emergency helicopter landing; 
witnessing the death of fellow recruits during a grenade 
exercise) and civilian events (hurricane where a friend was 
injured in front of the veteran).  

His level of impairment in his daily functioning was 
considered to be "severe."  The examiner indicated a 
diagnosis of PTSD based on military and civilian events.  

The VA records from June through September 2002 indicate that 
the veteran was treated for PTSD.  

The August 2002 VA examination indicates that the veteran's 
medical records were reviewed.  The veteran reported that he 
had been treated for depression and anxiety for the past 
year, and had been treated in the PTSD residential recovery 
program since May 2002.  It was noted that the veteran served 
in the Marine Corps from 1974 to 1985 as a ground support 
mechanic.  He was not in combat.  

The veteran described at least three traumatic events that 
occurred in service.  The first occurred during training at 
Parris Island, where trainees were doing grenade training.  
The veteran reported that two to three stalls down from where 
he was located, a trainee dropped a grenade that blew up, 
killing the trainee and the drill instructor.  The veteran 
described seeing lots of blood following the incident.  

The second traumatic incident involved a pilot and an officer 
in the veteran's unit that crashed.  The pilot was badly 
injured but survived, and then subsequently went back to 
flying.  On another flight, he flew into a tension wire and 
was killed.  

The third traumatic incident described by the veteran 
involved a radar plane that crashed.  The pilot ejected while 
the plane was sideways.  The veteran reported that he was one 
of the first to be on the scene, and he described a graphic 
scene of observing the pilot motioning for others to come and 
help.  

The pilot reportedly had lost an arm and wanted the others to 
retrieve his arm so that he could retrieve his wedding band.  
The veteran reported that this occurred while he was serving 
in the third Marine air wing at an Air Base on Okinawa.  

The veteran reported feeling horrified and fearful regarding 
the events that he described.  He reported having intrusive 
thoughts, recurrent dreams and nightmares, he feared flying, 
and he experienced anxiety attacks in stressful situations.  
The veteran admitted to periods of heavy alcohol and cocaine 
use.  The veteran described limited social activity, and 
difficulty with employment.  

The diagnosis was that of PTSD, with a GAF of 43 assigned.  
The examiner stated that the veteran suffered PTSD pathology 
in the categories of re-experiencing, avoidance and arousal, 
stemming from traumas during his period of military service.  

The VA records from September 2003 through January 2004 
indicate that the veteran was treated for PTSD.  

At the February 2004 local hearing, it was noted that the 
veteran served in the 2nd Battalion, 108th Training Platoon.  
The veteran testified in relevant part that his father passed 
away when he was in boot camp.  The veteran indicated that on 
his return from the funeral, he was made to feel as though he 
was a "dropout" or a "reject."  

The veteran also reported that, while in training, his 
platoon was being instructed on how to use live hand 
grenades, and a serviceman released the pin on the grenade, 
and it exploded, killing two men.  The veteran indicated that 
he witnessed this incident occur, but the men who were killed 
were not in his battalion.  The veteran stated that all the 
men were blamed for the incident, not just the man who set 
the grenade off.  

The veteran also reported an incident at an Air Base on 
Okinawa in 1978 or 1979.  The veteran stated that a plane 
(described as a drone, radar-type of plane) tilted in the 
air, the pilot ejected himself, the plane crashed, and the 
veteran ran to help the pilot.  The pilot was not yet dead, 
but was injured.  The veteran stated that the pilots were 
from a different unit.  

In a statement submitted in February 2004, the veteran stated 
that the plane crash incident occurred in 1978 or 1979 at the 
"1st MAW MAG-36, Futenma, Okinawa, Japan."  He stated that 
he was in the HMM-161 unit.  He reported that the hand 
grenade incident occurred in March 1975, at Parris Island.  
He was a part of the "1st RT BN MCRD."  

In a statement dated in October 2003, the veteran's mother 
stated that in January 1975, the veteran was summoned home 
from service because of his father's passing. 

In February 2004, the RO submitted a letter to the Commandant 
of the United States Marine Corps, requesting that the 
veteran's stressors be confirmed, if possible.  

In March 2004, the Records Correspondence Section of the 
United States Marine Corps sent a letter in reply.   It was 
indicated that a search of the unit diaries of the 2nd 
Recruit Training Battalion at Parris Island, showed that the 
veteran was on emergency leave from January 14 to January 20, 
1975.  There were no entries regarding any Marines, recruit 
or drill instructors, killed as a result of a grenade 
accident.  

It was noted that, in the writer's experience, recruit 
grenade training sessions were conducted using training 
grenades that exploded like firecrackers.  It was noted that 
the records showed that the veteran was assigned to 
Helicopter and Maintenance Squadrons during his service.  It 
was noted that the veteran's reported stressor incidents were 
not reported in enough detail.  The letter indicated that no 
pilot deaths were verified.  


Law and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). 

In both Pentecost and Suozzi, it was held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  Pentecost, 16 Vet. App. at 128 (holding that 
the Board erred in "insisting that there be corroboration of 
the veteran's personal participation"); Suozzi, 10 Vet. App. 
310 - 11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
that the veteran was "integrally involved in the attack" 
was sufficient to reopen his claim for service connection for 
PTSD).  

38 C.F.R. § 3.304(f), as amended on March 7, 2002, provides 
that: Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  


Analysis

The Board notes that, while serving in the Marine Corps, the 
veteran was a mechanic.  He received no awards or citations 
indicative of combat-related service.  Thus, the Board finds 
that the veteran did not engage in combat with the enemy.  

The Board does find that the veteran has been diagnosed with 
PTSD.  Namely, the August 2002 VA examination report 
indicates a diagnosis of PTSD, with a GAF of 43 assigned.  
The examiner stated that the veteran suffered PTSD pathology 
in the categories of re-experiencing, avoidance and arousal, 
stemming from traumas during his period of military service.  

The examiner made his diagnosis based on three traumatic 
events witnessed by the veteran during service: an accident 
in which a trainee and drill instructor were killed by a 
grenade; a pilot who flew into a tension wire and was killed; 
and a pilot who was ejected from a radar plane and whose arm 
was mangled.  

Given the current diagnosis of PTSD, the Board must determine 
whether there is credible evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f).  

In a letter from the Records Correspondence Section of the 
United States Marine Corps, it was noted that the veteran was 
on emergency leave for approximately a week in January 1975.  
However, no entries regarding any Marines, recruits or drill 
instructors, killed as a result of a grenade accident, were 
found.  

It was noted that in the writer's experience, recruit grenade 
training sessions were conducted using training grenades that 
exploded like firecrackers.  It was noted that the records 
showed that the veteran was assigned to Helicopter and 
Maintenance Squadrons during his service.  

Lastly, it was noted that the veteran's reported stressor 
incidents were not reported in enough detail.  The letter 
indicated that no pilot deaths were verified.  

Thus, the Board finds that the record does not reflect any 
credible evidence that the claimed in-service stressors 
actually occurred, as required by 38 C.F.R. § 3.304(f).    

Furthermore, the diagnoses of PTSD are not credible 
supporting evidence of the actual occurrence of the claimed 
in-service stressors because the PTSD diagnoses are after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 396.  

After reviewing the claims file, the Board must conclude that 
the record does not provide evidence corroborating the 
veteran's claimed stressors.  

While there are diagnoses of PTSD in the present case, 
applicable law provides that a diagnosis of PTSD must be 
based on a verified stressor.  

In this case, there has been no such verification.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  

Since the evidence does not show that the veteran engaged in 
combat or had a verified service stressor to support a 
diagnosis of PTSD, the Board must find that the preponderance 
of the evidence is against the claim of service connection 
for PTSD; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Board notes that, in May 2002, the RO requested that the 
veteran provide specific information, including exact dates, 
places and units involved in the stressful event(s).  He was 
told that, if his stressors involved casualties or wounded in 
action, he should provide their names, ranks and units as 
well as exact dates.  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


